     Case 3:19-cv-01432-CAB-DEB Document 75 Filed 12/17/20 PageID.1607 Page 1 of 5



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8    MITEK SYSTEMS, INC.,                                Case No.: 19-CV-1432-CAB-WVG
 9                                       Plaintiff,
                                                          ORDER DISMISSING PATENT
10    v.                                                  CLAIMS FOR LACK OF SUBJECT
                                                          MATTER JURISDICTION AND
11    URBAN FT (NORTH AMERICA), LLC,
                                                          DECLINING SUPPLEMENTAL
      aka URBAN FT, LLC,
12                                                        JURISDICTION OVER STATE LAW
                                       Defendant.         CLAIMS
13
14
            Plaintiff Mitek Systems, Inc. (“Mitek”) initiated this lawsuit on July 31, 2019, with
15
      a complaint seeking declaratory judgment of non-infringement of five United States
16
      patents: No. 8,532,419; No. 8,559,766; No. 8,885,963; No. 9,307,206; and No. 9,661,216
17
      (collectively, the “Patents in Suit”). The complaint alleged subject matter jurisdiction over
18
      these patent claims under 28 U.S.C. § 1331 and 1338, and supplemental jurisdiction over
19
      three state law claims for breach of contract, account stated, and open book account
20
      stemming from the Defendant/counter-claimant Urban FT (North America) LLC (“Urban
21
      FT”) allegedly failing to make payments under a license agreement. [Doc. No. 1.] Mitek
22
      subsequently filed a first amended complaint (“FAC”) asserting the same claims. [Doc.
23
      No. 8.]
24
            Urban FT initially filed an answer to the FAC without asserting any counterclaims
25
      for patent infringement. [Doc. No. 16.] The Court subsequently granted Urban FT
26
      counsel’s motion to withdraw [Doc. No. 23], and when no counsel entered an appearance
27
      to replace the withdrawn counsel, the clerk entered the default of Urban FT. [Doc. No. 26.]
28

                                                      1
                                                                                19-CV-1432-CAB-WVG
     Case 3:19-cv-01432-CAB-DEB Document 75 Filed 12/17/20 PageID.1608 Page 2 of 5



 1    The Court granted a motion to set aside that default on January 31, 2020. [Doc. No. 31.]
 2    On March 17, 2020, Urban FT, now represented by new counsel, filed counterclaims for
 3    infringement of only the ‘419 Patent and ‘963 Patent, along with claims for breach of
 4    contract and breach of the covenant of good faith and fair dealing. [Doc. No. 41.]
 5          On August 27, 2020, Mitek notified the Court that Urban FT does not have an
 6    ownership right in any of the five Patents in Suit, meaning that Urban FT lacks standing to
 7    claim patent infringement. [Doc. No. 53.] The Court then issued an order to show cause
 8    giving Urban FT an opportunity to establish that there is subject matter jurisdiction for its
 9    patent infringement claims. [Doc. No. 59.] Upon review of the parties’ responses to the
10    order to show cause, the Court finds that Urban FT does not own any of the five Patents in
11    Suit, and that therefore, Urban FT lacks standing and the Court lacks subject matter
12    jurisdiction over all claims, counterclaims, and defenses related to alleged infringement.
13          I.     The Oregon Lawsuit
14          On July 27, 2018, Rex Stevens filed a complaint against Urban FT, Inc. (“UFTI”)
15    and iParse, LLC, neither of whom are parties here, in the Circuit Court of the State of
16    Oregon for the County of Multnomah, Case No. 18cv32488 (the “Oregon Lawsuit”). [Doc.
17    No. 53-5.] Stevens’ complaint alleged that UFTI and iParse were in default under the terms
18    of Secured Promissory Note dated July 12, 2017. [Doc. No. 53-5 at 5.] In connection with
19    that Promissory Note, iParse and UFTI had separately entered into a July 12, 2017 IP
20    Security Agreement with Stevens that listed the Patents in Suit as part of the collateral for
21    the Promissory Note. [Doc. No. 61 at 14.]
22          On September 8, 2020, the Oregon Circuit Court entered judgment for Stevens and
23    specifically ruled that Stevens is entitled to possession of the Patents in Suit and other
24    collateral listed in the IP Security Agreement. [Doc. No. 61 at 9-11.] Notably, that other
25    collateral also includes “any and all claims and causes of action with the respect to the
26    [Patents in Suit], whether occurring before, on or after [July 12, 2017], including all rights
27    to and claims for damages, restitution and injunctive and other legal and equitable relief
28    for past, present and future infringement. . . .” [Doc. No. 61 at 16.] The Circuit Court

                                                    2
                                                                                 19-CV-1432-CAB-WVG
     Case 3:19-cv-01432-CAB-DEB Document 75 Filed 12/17/20 PageID.1609 Page 3 of 5



 1    judgment also states that iParse and UFTI “can no longer make use of the intellectual
 2    property that is the subject of the IP Security Agreement,” which includes the Patents in
 3    Suit. [Id. at 11.]
 4           II.     Urban FT’s Claims to Ownership of the Patents in Suit
 5           Urban FT, meanwhile, claims ownership of the Patents in Suit based on a December
 6    22, 2017 agreement between it and iParse. [Doc. No. 64-1.] Necessarily, because this
 7    agreement was executed after iParse and UFTI had already given Stevens a security interest
 8    in the Patents in Suit, Urban FT’s rights in the Patents in Suit were also subject to those
 9    security interests. Accordingly, based on the Oregon Circuit Court’s judgment that Stevens
10    is entitled to possession of the Patents in Suit, any right, title and interest Urban FT may
11    have had in the Patents in Suit when this Mitek filed this case or when Urban FT filed its
12    counterclaims, including any claims Urban FT may have had for infringement and damages
13    past, present and future, were extinguished no later than September 8, 2020. 1
14           Urban FT disputes the Oregon Circuit Court judgment on multiple grounds. This
15    Court, however, does not have the authority to review the decision of an Oregon state court.
16    D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983) (“[A] United States District
17    Court has no authority to review final judgments of a state court in judicial proceedings.”).
18    While Urban FT has filed motions in the state court to set aside and/or void the court’s
19    order, at this time, the judgment is final. This Court must respect the decision of the Oregon
20    state court. U.S. Const. Art. IV § 1; 28 U.S.C. § 1738 (State court judgments must be
21    respected and given full faith and credit in U.S. District Courts.).
22           III.    Based on the Oregon Circuit Court Judgment, Urban FT Lacks Standing
23           In an action for patent infringement the plaintiff must be a patentee pursuant to 35
24    U.S.C. §281. Likewise, in an action for declaratory judgment of non-infringement, if the
25
26
      1
        It could be argued that because the Oregon Judgment effectively holds that UFTI and iParse were in
27    default of the Promissory Note as of the filing of the lawsuit on July 28, 2018, and rights they had, and by
      extension Urban FT obtained via its December 22, 2017 agreement with iParse, were extinguished as of
28    July 27, 2018.

                                                           3
                                                                                            19-CV-1432-CAB-WVG
     Case 3:19-cv-01432-CAB-DEB Document 75 Filed 12/17/20 PageID.1610 Page 4 of 5



 1    defendant is not a patentee, there can be no basis for declaratory relief against that
 2    defendant. Here, based on the final judgment in the Oregon Lawsuit, Urban FT does not
 3    presently hold right, title and interest to any of the Patents in Suit, or to any past
 4    infringement claims alleged against Mitek. Accordingly, Mitek’s claims for declaratory
 5    judgment of non-infringement, and Urban FT’s counterclaims for patent infringement and
 6    related affirmative defenses based on infringement of the patents, are dismissed for lack of
 7    subject matter jurisdiction.
 8           IV.    Supplemental Jurisdiction Over Remaining State Law Claims
 9           Dismissal of the patent claims leaves only state law claims that are before this Court
10    on the basis of supplemental jurisdiction. Because the patent claims have been dismissed
11    for lack of standing, this Court arguably no longer has the discretion to exercise
12    supplemental jurisdiction over the remaining claims. Textile Prods., Inc. v. Mead Corp.,
13    134 F.3d 1481, 1486 (Fed. Cir. 1998) (“Upon dismissal of the patent infringement claim
14    for lack of standing, the district court lacked supplemental jurisdiction to consider the
15    contract claim.”). 2
16            Regardless, when all federal claims are dismissed, the Court’s “decision of whether
17    to exercise supplemental jurisdiction over the remaining state law claims ‘is purely
18    discretionary.’” Couture v. Wells Fargo Bank, N.A., No. 11-CV-1096-IEG CAB, 2011
19    WL 3489955, at *4 (S.D. Cal. Aug. 9, 2011) (quoting Carlsbad Tech., Inc. v. HIF Bio, Inc.,
20    556 U.S. 635, 639 (2009)).           “While discretion to decline to exercise supplemental
21    jurisdiction over state law claims is triggered by the presence of one of the conditions in §
22    1367(c), it is informed by the Gibbs 3 values ‘of economy, convenience, fairness, and
23    comity.’” Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir.1997) (en banc)
24
25    2
        Because, based on the unique facts here, Urban FT may have had standing when the complaint was filed,
26    but subsequently lost it during the pendency of this lawsuit based on the Oregon Lawsuit Judgment, an
      argument could be made that the Court retains discretion to retain supplemental jurisdiction in this
27    instance. However, as the Court declines to exercise any discretion it may have to exercise supplemental
      jurisdiction, there is no need to explore whether Textile Products is distinguishable.
28    3
        United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).

                                                         4
                                                                                         19-CV-1432-CAB-WVG
     Case 3:19-cv-01432-CAB-DEB Document 75 Filed 12/17/20 PageID.1611 Page 5 of 5



 1    (citations omitted). To that end, “when the federal-law claims have dropped out of the
 2    lawsuit in its early stages and only state-law claims remain, the federal court should decline
 3    the exercise of jurisdiction by dismissing the case without prejudice.” Carnegie-Mellon
 4    Univ. v. Cohill, 484 U.S. 343, 350 (1988) (emphasis added); see also Gibbs, 383 U.S. at
 5    726 (“[I]f the federal claims are dismissed before trial, even though not insubstantial in a
 6    jurisdictional sense, the state claims should be dismissed as well.”) (emphasis added).
 7    Here, although this case was filed eighteen months ago, the case was still in its early stages
 8    of discovery when the Court vacated all case management deadlines in September pending
 9    resolution of the jurisdictional issues resolved herein. Accordingly, the Court finds that
10    “judicial economy, convenience, fairness, and comity” weigh in favor of the Court
11    declining to exercise supplemental jurisdiction over the parties’ state law claims.
12          V.     Disposition
13          For the reasons stated herein, it is hereby ORDERED that Mitek’s claims for
14    declaratory judgment of non-infringement, and Urban FT’s counterclaims for patent
15    infringement and related affirmative defenses based on infringement of the patents, are
16    DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction. It is
17    further ORDERED that the remaining state law claims are DISMISSED WITHOUT
18    PREJUDICE to refiling in an appropriate state court.
19          It is SO ORDERED.
20    Dated: December 17, 2020
21
22
23
24
25
26
27
28

                                                    5
                                                                                 19-CV-1432-CAB-WVG
